               IN THE UNITED STATES DISTRICT COURT FOR THE
                      NORTHERN DISTRICT OF FLORIDA
                           PANAMA CITY DIVISION

RODNEY LEE PHELPS,

       Plaintiff,

v.                                             Case No. 5:16cv72-MW/HTC

DIANA DUNCAN
and
BETH WELCH,

      Defendants.
___________________________/

                      ORDER ACCEPTING AND ADOPTING
                       REPORT AND RECOMMENDATION

       This Court has considered, without hearing, the Magistrate Judge's Report and

Recommendation. ECF No. 61. Upon consideration, no objections having been filed by

the parties,

       IT IS ORDERED:

       The report and recommendation is accepted and adopted as this Court’s opinion.

Defendants Diana Duncan and Beth Welch’s motion for summary judgment, ECF No.

53, is GRANTED. The Clerk shall enter judgment stating, “Plaintiff’s claims against

Defendants are DISMISSED.” The Clerk shall close the file.

       SO ORDERED on July 11, 2019.

                                         s/Mark E. Walker                   ____
                                         Chief United States District Judge
